Citation Nr: 1618732	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for prostate cancer, status post cryosurgical ablation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for prostate cancer, status post cryosurgical ablation, and a 20 percent evaluation effective September 8, 2008.  The Veteran appealed therefrom regarding the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  An August 2009 RO rating decision later awarded a higher initial evaluation of 40 percent.  Because that increase did not represent a complete grant of the benefits sought, the increased rating claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In August 2012, the Veteran provided testimony during a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  In December 2013 the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  VA last examined the Veteran with regard to his service-connected prostate cancer status post cryosurgical ablation disability in April 2010 (more than 6 years ago).  This cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The Board is remanding for a new examination to determine the current severity of the Veteran's service-connected disability.

The Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the claim on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  Additionally, any recent VA treatment records, dated since 2012 should be obtained.  VA treatment records are deemed to be within VA's constructive possession and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The March 2013 supplemental statement of the case (SSOC) list evidence described as "Atlanta VAMC treatment records from August 2012 to the present."  A careful search of the record (VBMS and Virtual VA) reveals these records have not been associated with the record to allow the Board access.  On remand the AOJ must attached such records to the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment related to his prostate cancer status post cryosurgical ablation disability.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the Veteran's record.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The AOJ should locate treatment records from the Atlanta VA Medical Center (dated from August 2012 to the 2014) and associate them with the Veteran's record.

3.  The AOJ is asked to schedule the Veteran for a VA genitourinary examination, to ascertain the current severity of his service-connected prostate cancer status post cryosurgical ablation disability.  The Veteran's record and this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that he reviewed the record in conjunction with the examination.  All indicated tests and studies should be conducted.   

The examiner should identify all present symptoms and manifestations attributable to the Veteran's service- connected prostate cancer status post cryosurgical ablation disability and all subjective complaints and objective findings should be reported in detail.  

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, the Veteran's service-connected prostate cancer status post cryosurgical ablation disability (solely) preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  

The examiner must fully explain all conclusions reached. 

4.  Thereafter, the AOJ should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

